Citation Nr: 0724848	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  06-23 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a back 
injury, to include residuals of disc herniations at L4-5 and 
L5-S1.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
November 1984 and from December 1986 to April 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.   

In May 2005, the veteran presented testimony during a hearing 
before RO personnel.  In November 2006, the veteran presented 
testimony before the undersigned Veterans Law Judge in 
Washington, D.C.; transcripts of those hearings are of 
record.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the veteran asserted that medical records from 
Fort Thomas were not obtained and considered in the context 
of his appeal.  However, the Board observes that the veteran 
supplied copies of those records after his hearing at the RO 
in May 2005 and those records have been associated with the 
claims file. 

The veteran has been the source of the copies of service 
medical and personnel records contained in the file.  
Preliminary efforts by the RO to obtain those records from 
official channels have, in the past, been unsuccessful.  The 
veteran indicated at his hearing in May 2005, that he was 
afforded an exit physical on separation from service.  That 
record has not been located.  Inasmuch as the most recent 
package of documents submitted by the veteran, includes a 
letter from the National Personnel Records Center indicating 
that they had some of the veteran's records, the Board is of 
the opinion that another search should be undertaken for the 
veteran's service medical records as well as his personnel 
records to afford the veteran every consideration with regard 
to his current appeal.  Jolley v. Derwinski, 1 Vet. App. 37, 
39-40 (1990) (VA has a statutory duty to assist the veteran 
in obtaining military records).

The Board observes that the veteran was diagnosed with PTSD 
in May 2005.  Service connection for PTSD requires medical 
evidence diagnosing the condition, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  The veteran's 
occupational specialty, communications, is not customarily 
recognized as a combat occupation.  Accordingly, verification 
of the veteran's claimed stressors is required.  The Board 
notes that the veteran supplied a statement received in March 
2005, which purported to detail the stressors to which he 
claims exposure during his service in the Persian Gulf.  
Under the circumstances, this summary together with any 
additional claimed stressors should be forwarded to the U.S. 
Army and Joint Services Records Research Center (JSRRC) 
(formerly U.S. Armed Services Center for Research of Unit 
Records (USASCRUR)) to ascertain whether they are able to 
verify the claimed stressors.  

The Board notes that available service medical records 
reflect that the veteran received treatment for a lumbar 
sprain during service but that X-rays were afforded reporting 
a normal spine.  The veteran acknowledges that he did not 
report any back problems on his separation examination and 
also that he did not receive any treatment for a back 
disorder for several years thereafter.  However, he claims 
that his back complaints derive from his period of military 
service.  When he did eventually seek treatment, it was 
apparently in connection with a worker's compensation claim.  
Correspondence dated in May 1997 from Dr. M.D.W. indicated 
that he "certainly [feels] that his current disc herniations 
and back problems are secondary to that accident."  
Curiously, in correspondence dated in July 2006, that same 
physician reported that the veteran's disc problems had their 
onset during service.  In light of the conflicting opinion by 
the same physician, the Board is of the opinion that a review 
of the record by a VA orthopedist would be helpful.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran's 
service medical records together with 
the service personnel records from the 
National Personnel Records Center 
(NPRC).  All attempts to procure 
records should be documented in the 
file.  If the RO cannot obtain the 
requested records, a notation to that 
effect should be inserted in the file.  
The veteran and his representative are 
to be notified of unsuccessful efforts 
in this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review. 

2.  Thereafter, the RO should review the 
file and prepare a summary of all of the 
claimed stressors, including, but not 
limited to, those items summarized in 
correspondence from the veteran received 
in March 2005.  That summary, together 
with a copy of the veteran's DD Form 214 
and DA Form 20 and all associated 
documents, should be sent to the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) at the appropriate 
address.  That organization should be 
requested to provide any information 
which might corroborate the veteran's 
alleged stressors.  Any information 
obtained should be added to the claims 
file.  

3.  If, and only if, the RO determines 
that the record establishes the 
existence of a stressor or stressors 
verified by the JSRRC, then the RO 
should arrange for the veteran to be 
examined by a VA psychiatrist or 
psychologist.  The RO must specify for 
the examiner the stressor or stressors 
that it has determined are established 
by the record.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the examiner.  The examiner should 
be asked to determine (1) whether the 
diagnostic criteria for PTSD under DSM 
IV have been satisfied and (2) whether 
there is a nexus between PTSD 
symptomatology and one or more of the 
in-service stressors found to be 
established by the RO.  A detailed 
rationale for all opinions expressed 
should be provided.  

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of the current lumbar spine 
disability.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the orthopedist 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report 
of the examiner.  Attention is invited 
to service medical records reflecting 
treatment for a lumbar strain, as well 
as the post-service treatment for disc 
herniations at L4-5 and L5-S1, and the 
correspondence from Dr. M.D.W. dated 
May 19, 1997, and July 20, 2006.  Based 
on this review and an examination of 
the veteran, the examiner is requested 
to offer an opinion as to whether it is 
as least as likely as not that the 
lower back condition is etiologically 
related to, and/or has been aggravated 
by, the veteran's service.  If the 
physician believes that an examination 
is warranted the veteran should be 
scheduled for an examination.  The 
complete rationale for all opinions 
expressed must be provided.  All 
reports should be typed.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and any representative an 
appropriate SSOC that includes 
consideration of all evidence added to 
the claims file since issuance of the 
last SSOC of April 2006, citation to and 
discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



